DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.

Claim Status
The amendments and arguments filed 8/4/22 are acknowledged. Claims 4-5, 7, 11, 13, 15 and 26 are cancelled. New claims 27-30 are added. Claims 1-3, 6, 8-10, 12, 14, 16-25 and 27-30 are pending. Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/15/21.
Claims 1-3, 6, 8-10, 12, 14, 16, 25 and 27-30 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 8/31/22 has been considered.  A signed copy is enclosed.
New Objections
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  the phrase “MIC-1, and/or active MIC-1 fragment” should not include a comma.  Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claims 1-3, 6, 8-10, 12, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for controlling body weight, or treating weight loss or overweight with recombinant MIC-1 in combination with recombinant leptin protein, does not reasonably provide enablement for prevention of any disease or disorder, or treatment for diabetes or complications of diabetes is withdrawn in light of applicant’s amendment thereto. The rejection of claim 26 is rendered moot by cancellation of the claim. 

The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendment thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 1-3, 6, 8-10, 12, 14, 16, 25 and 27-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The rejection of claim 26 is rendered moot by cancellation of the claim.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a method of controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight comprising administering first agent comprising a macrophage inhibitory cytokine-1 (MIC-1) and/or an active MIC-1 fragment, wherein the active MIC-1 fragment lacks one or more of the N-terminal amino acids 1-13 of the mature MIC-1 protein, and a second agent comprising leptin and/or an an N-methionyl variant thereof.  The specification states that “a MIC-1 agent such as a recombinant MIC-1 or synthetic MIC-1 (i.e. MIC-1 produced by protein synthesis techniques) comprising, preferably, a dimer of a polypeptide comprising a native MIC-1 amino acid sequence (e.g. the native amino acid sequence of a mature (processed) MIC-1 protein) or a variant MIC-1 amino acid sequence. Suitable variants of MIC-1 amino acid sequences may include a naturally occurring or non-natural variant amino acid sequence of a native amino acid sequence that may include one or more minor sequence variations which, preferably, do not substantially alter the function of the polypeptide (e.g. despite the variation(s), the polypeptide maintains the ability of binding to and activating the MIC-1 receptor, known as the GDNF family receptor .alpha.-like GFRAL).sup.30, 60, 70).” There is no specifically defined sequence for the term “MIC-1” and therefore, the term is given the broadest reasonable interpretation to read on any MIC-1 polypeptide that can include variants from native sequences. 
There is even further breadth in the genus of MIC-1 agents. The claims allow for any “active MIC-1 fragments” to be used in the method. While the term “MIC-1 fragment” must lack one or more of the N-terminal amino acids, the fragment is not limited to only these truncation mutants. The instant specification states that “Suitable active MIC-1 fragments preferably comprise a fragment of MIC-1 that retains the characteristic and highly conserved seven-cysteine domain of members of the TGF-.beta. superfamily (which spans about 80 amino acids and encompasses most of the mature form of the respective proteins) but which lacks one or more of the N-terminal sequence amino acids of the mature MIC-1 protein (e.g. amino acid (aa) 1-13); that is, an N-terminal truncation…An active MIC-1 fragment may comprise an active variant MIC-1 amino acid sequence as described above, but preferably, comprises an active fragment of a MIC-1 comprising a native MIC-1 amino acid sequence.” There is no specific requirement for any particular truncation variant, or any minimum length for the fragment, as long as it is “active.” Therefore, the claims encompass any possible variant or N-terminal truncation, comprising thousands of possible proteins. Active MIC-1 fragments may be conjugated with a conjugate partner selected from the group comprising fusion partners to improve protein recovery or expression, and Fc polypeptides and other polypeptides capable of dimerising.” Therefore, the genera of encompassed MIC-1 agents are vast indeed. 
The claims require specific functions for these compounds, including function as a MIC-1 protein, “active” protein fragments, as well as achieving the outcomes named for the methods including controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight. It is noted that the claims specifically require treatment or prevention of “one or more complications of type 2 diabetes, obesity, or overweight” which could encompass thousands of possible disorders ranging from cardiovascular disease to impaired wound healing.  
The specification discloses recombinant MIC-1. The examples all rely on administration of MIC-1 and leptin, and do not demonstrate any other species of agents.  However, the claims are not so limited, and the specification fails to disclose the structure for the MIC-1 proteins and active fragments that correlates to the required function. Further, the specification fails to provide a representative number of species that would be encompassed by the claims.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of the specifically enumerated species of resveratrol, genistein, diallyl disulfide, retinoid 6-[3-adamantyl)-4-hydroxyphenyl]-2-naphthalene carboxylic acid, 2-(4-amino-3-methylphenyl)-5-fluorobenzothiazole, and peroxisome proliferator-activated receptor-.gamma. ligands.sup.63), as well as recombinant MIC-1 and recombinant leptin, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed protein and peptide agents, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence-based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cell (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
	It is noted that additional molecules may also be encompassed, and would also lack written description due to the specification failing to adequately describe the structure that correlates with the required functions, or identify a representative number of species of agents in any given category that possess the required functional characteristics. 	
	MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has provided a Declaration traversing the rejection that states that the nucleotide and amino acid sequences for full length MIC-1 polypeptide, and identified a number of features that can be modified to generate a mature “processed” form for each polypeptide. Applicant argues that one of skill in the art would have known at the time of the invention the amino acid sequence for the two mature processed polypeptides, and recites a number of structural features for both proteins that Applicant suggests are known to be conserved. Applicant argues that as of the filing date, one skilled in the art was well aware of the structural characteristics that must be maintained, in the event that a variant is used to retain MIC-1 function. The specification provides sufficient description of a representative number of species based on one species of murine MIC-1. Other MIC-1 polypeptides are identified based on a series of point mutations. Active MIC-1 fragments and variants are also alleged to be described in the art, and Applicant has provided a series of references that describe various fragments. The term “active MIC-1 fragments”  is not overly broad because the Declaration alleges that the claim language limits the fragments to the truncation mutants that lack amino acids 1-13 of the mature protein.  Further, Applicant has referred to references that contain described active fragments of MIC-1. the location of cysteines and sequence motifs, and the binding and activation of a receptor by the protein, MIC-1 and active MIC-1 fragments are well known and understood in the art. Paragraph [0053] provides ample disclosure, explaining that suitable active fragments comprise a MIC-1 fragment that retains characteristic and highly conserved 7 –cysteine domain of members of the TGF-beta superfamily, but lacks one or more of the N-terminal sequence amino acids. Active fragments of MIC-1 are disclosed in other references named by the Applicant. 
2. The Declaration alleges that one of skill in the art would be able to readily test for activity of any of the encompassed variants. 
3. Applicant has disclosed a representative number of species to meet the written description requirement by providing a single murine MIC-1 protein, and identifying a series of point mutations for MIC-1 that have activity. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Declaration has been considered by the Examiner. The rejection has been amended to reflect that the current claim amendments do not present issues related to written description for administration of leptin and the N-methionyl variant thereof. However, the rejection is maintained related to the administration of MIC-1 proteins and active fragments. The Declaration has conceded that the claimed genus is far broader than just the MIC-1 native protein or limited to the N-terminal truncations for the fragments. While there are known MIC-1 proteins, and previously described variants, the genus encompassed is far broader than these species, and the genus is defined by specific functions that are required. The specification sets forth a series of possible point mutation variants that would have the required functions, but these variants are all structurally similar. The existence of MIC-1 variants does not guarantee that they will be capable of the treatment functions. Instead, the identified variants from the references would still require screening to determine if they were capable of the required functions. Also, the presence of a few motifs does not define all structural components that are necessary to perform specific functions, for which administration of these proteins is novel. Further, the genus of MIC-1 proteins and active fragments of the instant claims encompasses a vast number of insertions, deletions, and mutations, each of which is required to have activity for controlling body weight, appetite, diabetes, and obesity. Identifying such agents would require testing, because one of skill in the art could not immediately envisage which embodiments would be active and therefore encompassed by the claimed genus. The fact that testing is necessary to identify the relevant embodiments means that the invention is not adequately described in a manner that would demonstrate to one of skill in the art that Applicant had possession of a method and composition comprising the entire genus of MIC-1 variants and active MIC-1 fragments.  One of skill in the art could not “immediately envisage” the MIC-1 proteins and fragments that could be used in the instant claims, therefore they are not adequately described.  
Identifying such agents would require testing, because one of skill in the art could not immediately envisage which embodiments would be encompassed in the genus. The fact that testing is necessary to identify the relevant embodiments means that the invention is not adequately described in a manner that would demonstrate to one of skill in the art that Applicant had possession of a method and composition comprising the entire genus of leptin variants and active leptin fragments. It is recommended that Applicant consider amending the claims to recite protein structure that correlates with the required function, or narrow the genus to the adequately described species. 
2. Applicant has set forth an argument related to enablement of the invention; however, the claims have not been rejected for lacking enablement. The Examiner agrees that one of skill in the art could screen for sequence identity to identify possible proteins that could be further screened to determine which proteins, variants, and fragments were capable of the required functions the required functions.  However, the skilled artisan cannot envision the detailed chemical structure of the encompassed biological and chemical molecules, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The description of the molecule itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.  MPEP 2163 states that “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the instant case, the functional characteristics are given without describing the correlation with a particular structure for the antibody.  It is the requirement for specific functions that are not present within the entire encompassed genus of possible MIC-1 proteins and fragments that necessitates the rejection. In other words, not every encompassed protein will be “active” or functioning as a MIC-1 protein, or more importantly, control body weight and/or appetite in a subject, or treat obesity and/or overweight in a subject. One of skill in the art would have to be able to identify the MIC-1 proteins and fragments that have the activity for the protein, AND perform secondary screening to identify proteins or fragments having the additional pharmaceutical functions. The specification provides no guidance regarding the structures that must be present for the proteins to be capable of these required functions. Thus the proteins and fragments described by the instant specification have no correlation between their structure and their function, and the specification provides insufficient written description to support the genus encompassed by the claims.  
3. According to MPEP 2163, a "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. The Federal Circuit has also held that"[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated." See Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Here, the genus is unpredictable based on the required functions. One fully described species, and a series of structurally related mutants is not sufficient to describe the breadth of the unpredictable protein genus. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 8-10, 12, 14, 16, 25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 14, and 16 recite the limitation "the mature MIC-1 protein".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 6, 14, and 16 recite the limitation “wherein said active MIC-1 fragment lacks one or more of the N-terminal amino acids 1 to 13 of the mature MIC-1 protein,” which renders the claims indefinite. It is unclear what is encompassed by the term “mature.” The specification refers to “mature” alternatively as “processed” (see paragraph [0072] of the published application). However, there is no clear definition for the type of processing, and how to determine which amino acids are the first 13 of any given protein, since the sequence can depend on the type of processing. Further, the claim allows for processing for between 1 and 13 amino acids, therefore it is unclear how to determine which proteins are “mature” since the number of amino acids that are “processed” can vary.
Claim 3 recites “or wherein the subject is a subject with diet-induced obesity (DIO), or suffering from Type 2 diabetes (T2D), non-alcoholic steatohepatitis (NASH) and/or shows insulin resistance”, which renders the claim indefinite. The claim has been amended to recite new limitations, which appear to be alternative limitations. It is unclear from the structure of the claim, if the limitations are alternative to the overweight/obesity limitations, or to the limitations related to serum leptin levels. 
The dependent claims are also rejected because they do not remedy the deficiencies described above. 
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        9/30/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645